             Case 1:21-cv-00355 Document 1 Filed 02/12/21 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

PETER MARTIN                                  *
14543 Manor Road
Phoenix, MD 21131                             *

       Plaintiff                              *

v.                                            *       CASE NO.:

CARNIVAL CORPORATION                          *
t/a: Carnival Cruise Lines
3655 NW 87 Ave.                               *
Doral, FL 33178
SERVE ON: Resident Agent                      *
National Registered Agents, Inc. of MD
2405 York Road, Suite 201                     *
Lutherville Timonium, MD 21093-2264
                                              *
       Defendant
*      *     *        *       *       *       *       *       *       *       *       *       *

                                          COMPLAINT

       Plaintiff, Peter Martin, by Francis X. Borgerding, Jr., his attorney, for his Complaint against

Defendant, Carnival Corporation t/a Carnival Cruise Lines, states as follows:

                                  PRELIMINARY STATEMENT

       1. This is an action for actual and statutory damages, costs and attorney’s fees pursuant to,

inter alia, 47 U.S.C. §227 (Telephone Consumer Protection Act (TCPA).

                                          JURISDICTION

       2. The jurisdiction of this Court is conferred by 26 U.S.C. §1371 and §1367.

       3. Venue in this District is proper pursuant to 28 U.S.C. §1391.

                                            PARTIES

       4. Plaintiff, Peter Martin, is an individual who resides in the State of Maryland.

       5. Upon information and belief, Defendant, Carnival Corporation t/a Carnival Cruise Lines,
             Case 1:21-cv-00355 Document 1 Filed 02/12/21 Page 2 of 4



is a corporation incorporated under the laws of the State of Florida and authorized to do business

in the State of Maryland. Plaintiff believes and therefore avers that Carnival Corporation t/a

Carnival Cruise Lines is engaged in telephone calls to promote its business.

       6. Defendant, Carnival Corporation t/a Carnival Cruise Lines, is a corporation which

conducted unsolicited communication as described in 47 U.S.C. §227.

                            FACTS COMMON TO ALL COUNTS

       7. Peter Martin’s cellular phone number is on the Do Not Call List.

                                          COUNT ONE

       8. Defendant, Carnival Corporation t/a Carnival Cruise Lines violated 47 U.S.C. §227 by

calling Plaintiff, Peter Martin, at telephone number 1-934-205-7716 on 11/18/2020 at 2:50 p.m.

without Mr. Martin’s consent.

       WHEREFORE, Plaintiff, Peter Martin, requests this court enter an order in favor of

Plaintiff, Peter Martin, and against the Defendant, Carnival Corporation t/a Carnival Cruise Lines,

for the amount of $1,500.00 in compensatory damage and $150,00.00 in punitive damages, plus

attorney’s fees and post judgment interest on the amounts until paid in full.

                                          COUNT TWO

       9. Defendant, Carnival Corporation t/a Carnival Cruise Lines violated 47 U.S.C. §227 by

calling Plaintiff, Peter Martin, at telephone number 1-934-205-7716 on 11/20/2020 at 9:43 a.m.

without Mr. Martin’s consent.

       WHEREFORE, Plaintiff, Peter Martin, requests this court enter an order in favor of

Plaintiff, Peter Martin, and against the Defendant, Carnival Corporation t/a Carnival Cruise Lines,

for the amount of $1,500.00 in compensatory damage and $150,000.00 in punitive damages, plus

attorney’s fees and post judgment interest on the amounts until paid in full.
             Case 1:21-cv-00355 Document 1 Filed 02/12/21 Page 3 of 4



                                        COUNT THREE

       10. Defendant, Carnival Corporation t/a Carnival Cruise Lines violated 47 U.S.C. §227 by

calling Plaintiff, Peter Martin, at telephone number 1-934-205-7716 on 11/21/2020 at 1:35 p.m.

without Mr. Martin’s consent.

       WHEREFORE, Plaintiff, Peter Martin, requests this court enter an order in favor of

Plaintiff, Peter Martin, and against the Defendant, Carnival Corporation t/a Carnival Cruise Lines,

for the amount of $1,500.00 in compensatory damage and $150,000.00 in punitive damages, plus

attorney’s fees and post judgment interest on the amounts until paid in full.

                                         COUNT FOUR

       11. Defendant, Carnival Corporation t/a Carnival Cruise Lines violated 47 U.S.C. §227 by

calling Plaintiff, Peter Martin, at telephone number 1-934-205-7716 on 11/21/2020 at 8:00 p.m.

without Mr. Martin’s consent.

       WHEREFORE, Plaintiff, Peter Martin, requests this court enter an order in favor of

Plaintiff, Peter Martin, and against the Defendant, Carnival Corporation t/a Carnival Cruise Lines,

for the amount of $1,500.00 in compensatory damage and $150,000.00 in punitive damages, plus

attorney’s fees and post judgment interest on the amounts until paid in full.

                                          COUNT FIVE

       12. Defendant, Carnival Corporation t/a Carnival Cruise Lines violated 47 U.S.C. §227 by

calling Plaintiff, Peter Martin, at telephone number 1-934-205-7716 on 1/20/2021 at 7:39 p.m.

without Mr. Martin’s consent.

       WHEREFORE, Plaintiff, Peter Martin, requests this court enter an order in favor of

Plaintiff, Peter Martin, and against the Defendant, Carnival Corporation t/a Carnival Cruise Lines,

for the amount of $1,500.00 in compensatory damage and $150,000.00 in punitive damages, plus
             Case 1:21-cv-00355 Document 1 Filed 02/12/21 Page 4 of 4



attorney’s fees and post judgment interest on the amounts until paid in full.

                                           COUNT SIX

       13. Defendant, Carnival Corporation t/a Carnival Cruise Lines violated 47 U.S.C. §227 by

calling Plaintiff, Peter Martin, at telephone number 1-934-205-7716 on 1/27/2021 at 6:38 p.m.

without Mr. Martin’s consent.

       WHEREFORE, Plaintiff, Peter Martin, requests this court enter an order in favor of

Plaintiff, Peter Martin, and against the Defendant, Carnival Corporation t/a Carnival Cruise Lines,

for the amount of $1,500.00 in compensatory damage and $150,000.00 in punitive damages, plus

attorney’s fees and post judgment interest on the amounts until paid in full.


                                                                /s/
                                              FRANCIS X. BORGERDING, JR.
                                              Federal Bar No.: 07800
                                              409 Washington Avenue, Suite 600
                                              Towson, Maryland 21204
                                              410-296-6820 Fax: 410-296-6884
                                              borgerdinglaw@aol.com
                                              Attorney for Plaintiff
